Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00138-CV

                            John S. ROBISON and Gov Whiz, Inc.,
                                        Appellants

                                               v.

                                    Mark E. WATSON, Jr.,
                                          Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-14350
                          Honorable Monique Diaz, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

         In accordance with this court’s memorandum opinion of this date, the part of this appeal
challenging the trial court’s March 5, 2020 “Order Granting Supplemental Motion of Judgment
Plaintiff Mark E. Watson, Jr. and Kathleen Hurren for Aid in Collection of Judgement” is
DISMISSED FOR LACK OF JURISDICTION. Additionally, the trial court’s October 24, 2019
“Order Granting Motion of Judgment Plaintiff Mark E. Watson, Jr. for Aid in Collection of
Judgment and Application for Charging Order” is REVERSED, and the case is REMANDED to
the trial court for further proceedings consistent with this opinion.

       It is ORDERED that the parties bear their own costs on appeal.

       SIGNED May 26, 2021.


                                                _____________________________
                                                Irene Rios, Justice